Mr. Justice Franco Soto
delivered the opinion of the court.
This case originated in the Municipal Court of Hnmacao. The defendant was charged with and convicted of a violation of the National Prohibition Act and after an appeal to the district court, in which he was also convicted, he took this second appeal to the Supreme Court.
The error of real importance assigned by the appellant is the lack of jurisdiction of the inferior courts because the criminal action was brought in the name and by the authority of Tjhe People of Porto Rico instead of in the name and by the authority of the United States, as the violation charged was of a national law. In other words, the appellant’s proposition amounts to a contention that as the violation was not an offense against the peace and dignity of The People of Porto Rico, but against the authority of the United States, the inferior courts had no jurisdiction to issue process in the name of The People of Porto Rico.
The complaint begins as follows:
"Municipal Court of Humacao, P. R. United States of America, The President of the United States, SS. The People of Porto Rico vs. Ramón Rodríguez, José Cápele, Santos Rodríguez, Isidoro Car-dona, Narciso Rodríguez. — 1, Rafael Alarcón, Corporal, I. P., of age and residing on Principal Street, Las Piedras, P. R., complain against the said defendants for a violation of the National Prohibition Act, committed as follows: * '* * ”
The United States District Court. for Porto Rico had exclusive jurisdiction of violations of the National Prohibition Act until on September 21, 1922, the Congress enacted a law conferring concurrent jurisdiction of such violations upon the insular courts. The said Act reads as follows:
"An Act to confer upon the territorial courts of Porto Rico concurrent jurisdiction with the United States Courts of that district of all offenses under the National Prohibition Act and all Acts amendatory thereof or supplemental thereto.
“Be it enacted by the Senate and Hoiose of Representatives of *381the United States of America in Congress assembled, That there be, and Is hereby, conferred upon the ’ Territorial magistrates and courts of Porto Rico jurisdiction concurrent with the commissioners and courts of the United States for the said Territory of all offenses under the Act of October 28, 1919, known as the National Prohibition Act, and all acts amendatory thereof and supplemental thereto, the jurisdiction of said Territorial magistrates and courts over said offenses to be the same which they now have over other criminal offenses within their jurisdiction.”
In order to understand the real scope of this Act and the authority of Congress to enact it, we consider it necessary to say that in relation to the territories the Congress of the United States occupies a dual position- — one as the Congress of the United States limited in its powers by the Constitution, and the other as a local legislature to which many of the constitutional limitations do not apply. 26 R.C.L. 669.
It was in the latter capacity that Congress legislated for Porto Rico so as to extend to the insular courts jurisdiction of violations of the National Prohibition Act, and not as the Congress of the Nation limited in its powers by the Constitution. This being premised, in enforcing its provisions by punishing their violation the insular courts act only by delegation of Congress, which not being restrained by the judicial clause of the Constitution because it is not applicable to the territories, could and did extend the said jurisdiction to these courts without attaching to. it the procedure prevailing in the United States District Court for Porto Rico, but rather with the intention that the insular courts should act under the same procedure as in other cases of local offenses under their exclusive jurisdiction.
“The distinction between the federal and state jurisdictions, under the constitution of the United States, has no foundation in territorial governments; and consequently, no such distinction exists either in respect to the jurisdiction of their courts or the subjects submitted to their cognizance. There is but one system of government or of laws operating within their limits, as neither is *382subject to the constitutional provisions in respect to state and federal jurisdiction. And the judicial clause of the constitution has no application to courts created in the territories, and with respect to them Congress has a power wholly unrestricted by it. It must be assumed as a logical inference that the other powers vested in Congress by the constitution have no application to these territories, or that the judicial clause is exceptional in that particular.” 26 R.C.L. 674, and notes citing Benner v. Porter, 9 How. 235, 13 U. S. (L. ed.) 119; Downes v. Bidwell, 182 U. S. 244.
If there were doubt about the power of Congress to confer the jurisdiction upon the insular courts and discard the forms of procedure prevailing in the United States courts and this should raise doubts as to the constitutionality of .the Act, it would be a question of revising the so-called Insular Gases and establishing principles and theories contrary to them.
“While Congress may make laws for the government of territories, without being subject to all the restrictions which are imposed upon that body when passing laws for the United States, considered as a political body of states in union, the exercise of the power expressly granted to govern the territories is not without limitations. Doubtless Congress, in legislating for the territories, would be subject to those fundamental limitations in favor of personal rights which are formulated in the constitution and its amendments, but those limitations would exist rather by inference and the general spirit of the constitution, from which Congress derives all its powers, than by any express and direct application of its provisions.” 26 R.C.L. 672, citing Dorr v. United States, 195 U. S. 138, 24 S. Ct. 808, 49 U. S. (L. ed.) 128, 1 Ann. Cas. 697; Church of Jesus Christ, etc., v. United States, 136 U. S. 1, 10 S. Ct. 792, 34 U. S. (L. ed.) 478; Downes v. Bidwell, 182 U. S. 244, 21 S. Ct. 770, 45 U. S. (L. ed.) 1088; Hawaii v. Mankichi, 190 U. S. 197, 23 S. Ct. 787, 47 U. S. (L. ed.) 1016.
“While ceded territory ceases to be foreign in character, and for all purposes becomes domestic, that is territory over which the sovereignty of the United States extends, it is appurtenant domestic territory and not an integral part of the United States, so that Congress in the administration of it is uncontrolled by many of the provisions of the constitution. Accordingly the rule is that as to territory which has not been made an integral part of the United States, the constitution does not, without legislation and of its own *383force, carry tbe guaranties of tbe sixth amendment securing a trial by jury. Tbe right to a jury trial and tbe presentment by a grand jury are not among those fundamental rights which Congress in legislating for a territory, not incorporated into the United States, must secure to the inhabitants. From this it must necessarily follow that until Congress does act by extending the right to jury trial to newly acquired territory, the prevailing system of judicial procedure is applicable and controlling. Until Congress shall see fit to incorporate territory ceded by treaty into the United States, the territory is to be governed under the power existing in Congress contained in article 4, section 3 of the constitution to make laws for such territories, and subject to-such constitutional restrictions upon the powers of that body as are applicable to the situation.” 26 R.C.L. 675, citing Downes v. Bidwell, 182 U. S. 244, 21 S. Ct. 770, 45 U. S. (L. ed.) 1088; Fourteen Diamond Rings v. U. S., 183 U. S. 176, 22 S. Ct. 59, 46 U. S. (L. ed.) 138; Hawaii v. Mankichi, 190 U. S. 197, 23 S. Ct. 787, 47 U. S. (L. ed.) 1016; Dorr v. United States, 195 U. S. 138, 24 S. Ct. 808, 49 U. S. (L. ed.) 128, 1 Ann. Cas. 697; Rassmussen v. United States, 197 U. S. 516, 25 S. Ct. 514, 49 U. S. (L. ed.) 862.
Most of the cases included in the notes are cited in Balzac v. Porto Rico, 258 U. S. 298, the case most recently decided by the Supreme Court of the United States in connection with the constitutional status of Porto Rico, and referring to which this Supreme Court, in Morales v. Board of Registration, ante, p. 76, said:
“If the amendment is applicable the case must be decided in favor of the petitioners. There is no doubt about that. The question is thus reduced to whether the constitutional amendment is in force in Porto Rico, and this presents one of the most serious problems with which the Supreme Court of the United States was confronted after the Spanish-American "War and which for more than twenty years has time and again engaged the attention of the justices of that Court until it appears to have been definitely settled in the case of Balzac v. People of Porto Rico, 258 U. S. 298.”
Iu that opinion of this court reference was also made to the important comments on the Instilar Gases made by Charles Warren in volume 3, page 429, of his work entitled The Supreme Court in United States History, and there*384after, in connection with Warren’s comments and the Balzac Case, supra, this court expressed itself as follows
“When the work just cited was published the Balzac Case, suprar had not been decided. In the Tapia and Muratti Cases, 245 U. S. 639, the Supreme Court handed down no opinion, thus disappointing the expectations of those who firmly believed and fully expressed' their opinions (Muratli v. Foote, 25 P.R.R. 527).that when American citizenship was bestowed upon the Portoricans collectively all of the requirements of the jurisprudence of the Supreme Court had been complied with and Porto Rico should be considered as a territory definitely incorporated into the Union. It seems that the Court took notice of this and when William Howard Taft, former President of the United States, former Secretary of War and former Governor of the Filippines, was appointed Chief Justice of the Court, at the first opportunity he delivered an opinion laying down the view of the Court in unequivocal terms, as follows: * * * ”
It is unnecessary to .repeat now all that the Supreme Court of the United States has declared in regard to the actual political status of Porto Pico in its constitutional aspect under the Jones Act, hut it is important, however, to cite from the Balzac Case, supra, as directly pertinent to the question involved in this case the two following paragraphs :
“In Porto Rico, however, the Porto Rican can not insist upon the right of trial by jury, except as his own representatives in his legislature shall confer it on him. The citizen of the United States living in Porto Rico can not there enjoy a right of trial by jury under the Federal Constitution, any more than the Porto Rican. It is locality that is determinative of the application of the Constitution, in such matters as judicial procedure, and not the status of the people who live in. it.
* if if * *= Sf »
“The United States District Court is not a true United States court established under Article III of the Constitution to administer the judicial power of the United States therein conveyed. It is created by virtue of the sovereign congressional faculty, granted under Article IV, sec. 3, of that instrument, of making all needful rules and regulations respecting the territory belonging to the United States. The resemblance of its jurisdiction to that of true *385United States courts in offering an opportunity to nonresidents of resorting' to a tribunal not subject to local influence, does not change its character as a mere territorial court.”
It being assumed that the Act is constitutional, the mere fact that Congress extended the jurisdiction to the insular courts, declaring expressly “the jurisdiction of said Territorial magistrates and courts over said offenses to be the same which they now have over other criminal offenses within their jurisdiction,” indicates clearly the intention off Congress to be that inasmuch as the Jones Act had provided for the organization and procedure of the insular-courts by giving this power therefor to the Legislature of Porto Rico, offenses against the prohibition laws should be prosecuted according to the insular system of procedure established by our local laws. To suppose a contrary intention to the effect that the procedure should be the same as that of the United States District Court for Porto Rico,, and as a corollary that the United States district attorneys should institute and prosecute the cases in the insular courts, would lead us undoubtedly to very absurd results. Such a construction would defeat the very purpose of the law. It seems that the primary intention of Congress was to lighten the work of the United States Court and make more expeditious the trial of prohibition cases. Most of the cases are disposed of by the municipal courts throughout, the Island and the application of the federal procedure would bring about for the first time and without a local law authorizing them, trials by jury in the municipal courts, and the proceedings before any court would perhaps have to be carried on in the English language in order to be consistent and give the law all of its constitutional effect.
But such was not the intention of Congress and there is nothing to show its purpose to carry into the insular courts a greater evil than that which it sought to remedy by taking a part of its jurisdiction from the United States District *386Court for Porto Rico in prohibition cases and extending it to the insular courts for the application of a federal law.
Because of the sole fact that violations of the National Prohibition Act are offenses against the authority of the United States it is not inconsistent to say that the Act of Congress conferring concurrent jurisdiction upon the insular courts in such cases can be considered as a local law with regard to the manner of its enforcement as if it had been enacted by the Legislature of Porto Rico, which after all is nothing more than an agency of the Congress of the United States. In either sense, or considering the matter-in this double aspect, it follows that the complaint bringing th'e criminal action in the name of the United States .-and including also The People of Porto Rico complies with the provisions of section 10 of the Jones Act, which reads as follows:
“Section 10. — That all judicial process shall run in the name of 'United States of America, ss, the President of the United States,' and all penal or criminal prosecutions in the local courts shall be conducted in the name and by the authority of 'The People of Porto Rico’; and all officials shall be citizens of the United States, and, before entering upon the duties of their respect’ve offices, shall take an oath to support the Constitution of the United States and the laws of Porto Rico.”
The reason for this provision of our Organic Act is that even local offenses are crimes against the peace -and dignity of the United States, for, strictly speaking, in a territory of the United States there is no other sovereignty than that of the United States. Snow v. United States, 18 Wall. 317. This conclusion does not vitalize the objection that if the Act of Congress be considered a local law a person necessarily can be convicted twice of the toe offense, that is, by the insular courts and by the United States District Court for Porto Rico. The jurisdiction of the latter ceased to be exclusive by virtue of the Act of September 21, 1922, supra. Both jurisdictions proceed from *387the same source of authority, the Congress, and being concurrent, if a conflict of jurisdiction should arise between the different courts, it could be adjusted by applying the general rule that the court which first acquires jurisdiction may retain it for the decision of-the case.
“The general rule that the authority of the court first acquiring jurisdiction, the parties being the same, must prevail, applies in the case of federal and state courts of concurrent jurisdiction, so that whichever court first obtains jurisdiction may retain it for the purpose of deciding every question in the cause. So the federal judiciary has no control over questions, when once the state courts have acquired jurisdiction, until the state has finally exhausted its judicial power over them by a final decision in its highest tribunal.” 27 R.C.L. 39.
But even after a final decision by the insular courts the United States District Court for Porto Pico could not take jurisdiction of the same case and for the same offense, because its jurisdiction ceased to be exclusive when Congress expressly extended it to the said insular courts by the Act of September 21, 1922, sihpra.
By reason of the foregoing the judgment of the lower court should be

Affirmed.

Chief Justice Del Toro and Justice Aldrey concurred.
Justices Wolf and Hutchison dissented.